DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter

2.	Claims 21-40 are allowed.

Examiner’s statement of reason of allowance

 3.	The following is an examiner’s statement of reasons for allowance: 
           The present invention is directed to a method for using a user context profile for sharing personal information. The prior art of record fails to teach or fairly suggest neither singly nor in combination a method, an apparatus, and a medium for using a user context profile for sharing personal information, in the manner and combinations recited in independent claims 21, 28, and 35, and having the uniquely distinct features of:
                      receiving, from the user, consent to share personal information with the third party when a first context profile is active; and receiving, from the user, denial of consent to share personal information with the third party when a second context profile is active. Thereby the user can permit a third party to access and/or use personal information when the user is in a first profile, e.g., a ‘shopping’ profile, but not when the user is a second profile, e.g., a ‘work’ profile. 
           Claims 22-27, 29-4, and 36-40 incorporate the allowable features recited above, through dependency, and are also allowed.
            The closest prior arts,  Hall (U.S. 2013/0240618 A1) discloses exchange of dynamically updated data using matrix bar codes; Laurila et al. (U.S. 2009/0080404 A1) disclose active profile selection; Junes et al. (U.S. 2013/0262305 A1) disclose authentication for transactions using near field communication; and Boss et al. (U.S. 2004/0154022 A1) disclose a method for filtering instant message by context.  The cited 
                      receiving, from the user, consent to share personal information with the third party when a first context profile is active; and receiving, from the user, denial of consent to share personal information with the third party when a second context profile is active. Thereby the user can permit a third party to access and/or use personal information when the user is in a first profile, e.g., a ‘shopping’ profile, but not when the user is a second profile, e.g., a ‘work’ profile.

Conclusion

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 

           5.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Peiliang Pan/
Examiner, Art Unit 2492

/ERIC W SHEPPERD/           Primary Examiner, Art Unit 2492